Exhibit 10(iv)



DIRECTOR'S RETIREMENT PLAN



 

 

     Directors who have served on the Board of the Company and/or the Bank for
at least five years and who are not salaried employees of the Bank are entitled
to receive upon retirement from the Board a lump sum payment of $1,000 for each
year of Board service. For this purpose, service rendered as a director of the
Company and of the Bank is not compensated separately. The retirement benefits
under this arrangement represent a general unsecured obligation of the Company
and no assets of the Company or the Bank have been segregated to satisfy the
Company's obligations under the arrangement.